Citation Nr: 9921868	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected traumatic arthritis of the left knee, 
status post arthrotomy, tibial osteotomy and open lateral 
retinacular release.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from March 1980 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO); the veteran's claims file has since been transferred to 
the Denver, Colorado, VA RO.


REMAND

Subsequent to the statement of the case dated in November 
1998 and the Board Video Conference Hearing held in June 
1999, additional medical records have been received without 
the veteran having waived his right to initial RO 
consideration of such evidence.  Those medical records 
include findings and opinions relevant to the nature and 
severity of the veteran's left knee disability, the issue 
currently on appeal.  Any pertinent evidence submitted by the 
veteran or representative which is accepted by the Board must 
be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1998).  As the veteran has not waived his procedural rights 
in this case, and in view of other necessary developments 
described below, this claim must be returned to the RO for 
consideration of the evidence submitted directly to the 
Board.

In addition to the lack of waiver in this case, the Board 
notes that the last VA examination of the veteran's left knee 
was conducted in July 1997.  The veteran has reported left 
knee surgery in June 1997, and, in January 1999.  A 
contemporary examination, subsequent to such operative 
procedures would thus be useful to ascertain the true nature 
and severity of the veteran's left knee symptomatology.  
Further, it appears that additional relevant medical evidence 
is available.  The evidence received without a waiver 
consists of VA records, to include records associated with 
surgery in June 1997.  However, at the time of his Video 
Conference Hearing, the veteran identified the availability 
of private records from a surgery at "Exampla" in January 
1999.  Those records are not associated with the claims file.  

Finally, the Board notes that the veteran has raised argument 
with respect to missing time from work and/or losing jobs by 
virtue of his left knee disability and has reported three 
surgeries within the last several years.  38 C.F.R. § 
3.321(b)(1) (1998) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  The 
evidence in this case fails to show that the veteran's 
service-connected left knee disorder is causing marked 
interference with his employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The RO did not 
discuss the potential applicability of 38 C.F.R. 
§ 3.321(b)(1) in this case.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should ensure that all records 
of VA treatment, evaluation and/or 
hospitalization are associated with the 
claims file.  The RO should also obtain 
the appropriate release from the veteran 
and request records from Exampla, 
particularly those associated with 
surgery in January 1999.  The RO should 
advise the veteran that he has a right to 
present any additional evidence or 
argument while the case is in remand 
status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

2.  After requested records have been 
associated with the claims file, the RO 
should schedule the veteran for a VA 
orthopedic examination of his left knee.  
The claims file should be made available 
to the examiner for review prior to 
examination.  Any indicated diagnostic 
studies should be accomplished.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive ranges of leg motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service 
connected left knee in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  The examiner should 
specifically confirm or refute the 
presence and degree of any instability, 
crepitus or loose motion, or other 
demonstrated deformity.  If possible, the 
examiner should comment on the severity 
of manifestations on the veteran's 
ability to perform average employment in 
a civil occupation.  If the severity of 
these manifestations can not be 
quantified, the examiner should so 
indicate.  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disabilities.  The examiner 
should specifically comment on whether 
the veteran's subjective complaints are 
consistent with the objective findings.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the claim, with 
consideration of VAOPGCPREC 23-97 (July 
1, 1997) and 38 C.F.R. § 3.321(b)(1).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


